DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201921037811, filed on 9/19/19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson United States Patent Application Publication US 2016/0092091 in view of Agarwal United States Patent Application Publication US 2018/0046609.
Regarding claim 1, Hanson discloses a method comprising: 
displaying a template of a document in a graphical user interface, wherein the template comprises a plurality of sections displayed within the template (Hanson, para [0025], grid page layout represents a template with a plurality of sections), wherein: 

the plurality of conditions is defined by a plurality of rules (Hanson, para [0042], predetermined set of rules governs how files are displayed on the page on grid), 
each of the plurality of sections is defined by a distinct set of conditions (Hanson, para [0042], predetermined set of rules governs how files are displayed on the page on grid), 
each of the plurality of conditions is defined by a distinct set of rules, and the first configuration, the plurality of conditions (Hanson, para [0043], predetermined rules represent a first configuration), and 
receiving an instruction to modify the template via a manipulation of the graphical user interface (Hanson, para [0048], user may customize arrangement of objects on page layout; Hanson, para [0063], user can select to add an additional graphical representation on the template); 
identifying at least one of a condition change and a rule change required to implement the change to the template (Hanson, para [0064], updated number of graphical representations and the determined amount of space each section takes up represents identified condition changes); 
retrieving at least one of a modified condition and a modified rule useable to implement the at least one of the condition change and the rule change (Hanson, para [0064-65], determines resize demensions on the template); 
updating the first configuration by modifying at least one of the plurality of conditions and the plurality of rules using at least one of the revised condition and the revised rule, wherein a second configuration is formed (Hanson, para [0064-65], updates sizing and positioning based on a rule); 
rendering the second configuration for the graphical user interface to form a modified template; and 

Hanson does not disclose the plurality of rules are stored separately from the template and from each other.
Agarwal discloses a system that stores a plurality of rules separately from the template and from each other (Agarwal, para [0035], stores user interface rules 228 as a separate structure from user interface template 226).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the implementation of rules in a template to include storing the rules separately from the template based on the teachings of Agarwal.  The motivation for doing so would have been to apply rules across multiple templates (Agarwal, para [0002]).

Regarding claim 5, Hanson in view of Agarwal discloses the method of claim 1.  Hanson additionally discloses further comprising: selectively adjusting a first section of the plurality of sections by modifying at least one of the plurality of conditions for the first section and the plurality of rules for the first section (Hanson, para [0064-65], updates sizing and positioning of at least one existing graphical representation and the graphical representation being added based on rules).

Regarding claim 21, Hansen discloses a method comprising:
displaying a template of a document in a graphical user interface, wherein the template comprises a plurality of sections displayed within the template, each of the plurality of sections being defined by a distinct set of conditions and rules, (Hanson, para [0025], grid page layout represents a template with a plurality of sections); 

identifying at least one of a condition change and a rule change required to implement the change to the template  (Hanson, para [0064], updated number of graphical representations and the determined amount of space each section takes up represents identified condition changes);  
retrieving at least one of a modified condition and a modified rule useable to implement the at least one of the condition change and the rule change (Hanson, para [0064-65], determines resize demensions on the template);
modifying at least one of the distinct set of conditions and the rules using at least one of the revised condition and the revised rule (Hanson, para [0064-65], updates sizing and positioning based on a rule);
rendering the graphical user interface based on the at least one of the revised conditions and rules to form a modified template; and displaying the modified template on the graphical user interface (Hanson, para [0067], displays modified template with all new filed added to the grid (template)).
Hanson does not disclose the distinct set of conditions and rules being stored separately from the template and from each other.
Agarwal discloses the distinct set of conditions and rules being stored separately from the template and from each other (Agarwal, para [0035], stores user interface rules 228 as a separate structure from user interface template 226).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the implementation of rules in a template to include storing the rules separately from the template based on the teachings of Agarwal.  The motivation for doing so would have been to apply rules across multiple templates (Agarwal, para [0002]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson United States Patent Application Publication US 2016/0092091, in view of Agarwal United States Patent Application Publication US 2018/0046609, in further view of Stolte United States Patent Application Publication US 2014/0304581.
Regarding claim 2, Hanson in view of Agarwal discloses the method of claim 1.  Agarwal discloses storing the configurations (Agarwal, para [0035], stores user interface rules 228 as a separate structure from user interface template 226). However, Hanson in view of Agarwal does not disclose storing the first configuration as a first surface of a three-dimensional data object, the first surface comprising a subset of a grand total space of all conditions, rules, and rule name lists in the three-dimensional data object; and storing the second configuration as a second surface of the three-dimensional object.
Stolte discloses storing a first set of data as a first surface of a three-dimensional data object, the first surface comprising a subset of a grand total space of all conditions, rules, and rule name lists in the three-dimensional data object; and storing the second set of data as a second surface of the three-dimensional object (Stolte, para [0183], relational database stored as a cube. Each axis corresponds to a dimension in a relational schema and consists of corresponding values).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

claim 3, Hanson in view of Agarwal in further view of Stolte discloses the method of claim 2.  Stolte additionally discloses further comprising: further storing the first set of data as a first hierarchical tree of conditions; and further storing the second set of data as a second hierarchical tree of conditions (Stolte, para [0184], dimensions within the data warehouse are often hierarchical; Stolte, para [0181], The aggregation levels are determined from the hierarchical dimension, which is structured as a tree with multiple levels).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Regarding claim 4, Hanson in view of Agarwal discloses the method of claim 1. Hanson in view of Agarwal does not disclose further comprising: associating rules to conditions using an indexing scheme.  
Stolte discloses comprising: associating rules to conditions using an indexing scheme (Stolte, para [0183]. an axis corresponding to states would have fifty values, one for each state. Examiner interpretation: information stored within a cube/array structure would be indexed based on memory location).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson United States Patent Application Publication US 2016/0092091, in view of Agarwal United States Patent Application Publication US 2018/0046609, in further view of Dunne United States Patent Application Publication US 2011/0093769.
Regarding claim 6, Hanson in view of Agarwal discloses the method of claim 1.  Hanson discloses selectively adjusting multiple sections (Hanson, para [0064-65], updates sizing and positioning of at least one existing graphical representation and the graphical representation being added based on rules).
Hanson in view of Agarwal does not disclose further comprising: selectively adjusting a second section of the plurality of sections by modifying at least one of the plurality of conditions for the second section and the plurality of rules for the second section, wherein a first user adjusts the first section; and wherein a second user adjusts the second section.
Dunne discloses further comprising: selectively adjusting a second section of the plurality of sections by modifying at least one of the plurality of conditions for the second section and the plurality of rules for the second section, wherein a first user adjusts the first section; and wherein a second user adjusts the second section (Dunne, para [0035], different fields for different users/signers to sign the document modifying the field).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the template to include allowing multiple users to modify the configuration of the template.  The motivation for doing so would have been enabling a document creator to effectively electronically obtain execution of complex documents, having multiple information fields potentially requiring multiple and various types of information, to multiple users (Dunne, para [0006]).

claim 7, Hanson in view of Agarwal in further view of Dunne discloses the method of claim 6.  Dunne additionally discloses wherein selectively adjusting the second section creates a third configuration of the template (Dunne, para [0064], summary indicator of page updates when second section is selectively adjusted. Bar indicator 124 slides from 1 area (shown in fig 9I) to the other section (shown in fig 9J)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the template to include allowing multiple users to modify the configuration of the template.  The motivation for doing so would have been enabling a document creator to effectively electronically obtain execution of complex documents, having multiple information fields potentially requiring multiple and various types of information, to multiple users (Dunne, para [0006]).

	Regarding claim 8, Hanson in view of Agarwal in further view of Dunne discloses the method of claim 1.  Hanson in view of Agarwal does not disclose locking a section of the plurality of sections by encrypting at least one rule in the plurality of rules.
Dunne discloses locking a section of the plurality of sections by encrypting at least one rule in the plurality of rules (Dunne, para [0054], locks fields of template using a software encryption algorithm)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the template to include allowing multiple users to modify the configuration of the template and locking the changes of specific users. The motivation for doing so would have been safely enabling a document creator to effectively electronically obtain execution of complex documents, having multiple information fields potentially requiring multiple and various types of information, to multiple users (Dunne, para [0006]).

Claims 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson United States Patent Application Publication US 2016/0092091, in view of Stolte United States Patent Application Publication US 2014/0304581.
Regarding claim 9, Hanson discloses a system comprising:
a data repository comprising a plurality of conditions, a plurality of rules, and a plurality of name lists of rules (Hanson, para [0130], memory 550 contains data including templates, rules and conditions; Hanson, para [0042], predetermined set of rules governs how files are displayed on the page. Conditions represented by possible layout positions); 
a computing device configured to receive an input from a remote user device, wherein the input comprises a change to the particular template displayed on a graphical user interface of the remote user device (Hanson, para [0048], user may customize arrangement of objects on page layout; Hanson, para [0063], user can select to add an additional graphical representation on the template); 
a reconfiguration engine executing on the computing device and in communication with the data repository, the reconfiguration engine configured to receive the input (Hanson, para [0064], updated number of graphical representations and the determined amount of space each section takes up represents identified condition changes); and 
a rendering engine executing on the computing device and in communication with the reconfiguration engine and the remote user device, the rendering engine configured to render a particular configuration as a particular template on the graphical user interface and to render the revised configuration as a revised template on the graphical user interface, wherein the rendering engine is external to the computing device and the remote user device (Hanson, para [0067], displays modified template with all new filed added to the grid (template); Hanson, with regards to fig 5, I/O subsystem separate from processor and memory).
Hanson does not disclose:

Generating a revised configuration by identifying an updated surface within the data structure that corresponds to input.
Stolte discloses 
A data structure comprising a plurality of surfaces within the data structure, wherein the plurality of surfaces comprises a distinct configuration for a corresponding template (Stolte, para [0183], relational database stored as a cube. Each axis corresponds to a dimension in a relational schema and cosists of corresponding values);
Generating a revised configuration by identifying an updated surface within the data structure that corresponds to input (Stolte, para [0102], user can select data to view based on the data structure dimension).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Regarding claim 10, Hanson in view of Stolte discloses the system of claim 9.  Hanson further discloses wherein data repository is external to the computing device and the remote user device (Hanson, para [0120], memory separate from processor, I/O interface and a remote device that would connect via wireless network).

claim 11, Hanson in view of Stolte discloses the system of claim 9.  Stolte further discloses wherein the plurality of surfaces each comprise a hierarchical tree of conditions (Stolte, para [0184], dimensions within the data warehouse are often hierarchical; Stolte, para [0181], The aggregation levels are determined from the hierarchical dimension, which is structured as a tree with multiple levels)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing hierarchical data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Regarding claim 12, Hanson in view of Stolte discloses the system of claim 11.  Stolte further discloses wherein each node of the hierarchical tree of conditions comprises a corresponding condition, the corresponding condition comprising a corresponding plurality of rules stored as ones of the name lists of rules (Stolte, para [0184], dimensions within the data warehouse are often hierarchical; Stolte, para [0181], The aggregation levels are determined from the hierarchical dimension, which is structured as a tree with multiple levels; Stolte, para [0101], An ordered list of the dimension's levels is placed below each dimension)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing hierarchical data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

claim 13, Hanson discloses wherein the corresponding template is stored as a plurality of sections, and wherein: 
each of the plurality of sections is defined by at least one corresponding configuration (Hanson, para [0042], each location a user can implement components represents a configuration), 
the at least one corresponding configuration comprises at least one corresponding condition (Hanson, para [0042], predetermined set of rules governs how files are displayed on the page. Conditions represented by possible layout positions), 
the at least one corresponding condition comprises at least one corresponding rule, the at least one corresponding rule is defined by at least one name list of rules (Hanson, para [0042], predetermined set of rules governs how files are displayed on the page on grid).
Hanson does not disclose the data repository further comprises an indexing scheme that defines relationships among the plurality of surfaces, the plurality of conditions, the plurality of rules, and the plurality of name lists of rules.
Stolte discloses the data repository further comprises an indexing scheme that defines relationships among the plurality of surfaces, the plurality of conditions, the plurality of rules, and the plurality of name lists of rules (Stolte, para [0183]. an axis corresponding to states would have fifty values, one for each state. Examiner interpretation: information stored within a cube/array structure would be indexed based on memory location).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing hierarchical data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

 claim 14, Hanson in view of Stolte discloses the system of claim 11.  Stolte further discloses wherein the data structure comprises a data cube (Stolte, para [0183], relational database stored as a cube. Each axis corresponds to a dimension in a relational schema and consists of corresponding values).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Regarding claim 15, Hanson discloses a method comprising:
receiving a request for a modification to a first template rendered on a graphical user interface of a remote user device (Hanson, para [0048], user may customize arrangement of objects on page layout; Hanson, para [0063], user can select to add an additional graphical representation on the template); and
accessing a data repository (Hanson, para [0130], memory 550 contains data including templates, rules and conditions; Hanson, para [0042], predetermined set of rules governs how files are displayed on the page. Conditions represented by possible layout positions)
Hanson does not disclose:
wherein accessing further comprises: accessing a data structure comprising a plurality of conditions, a plurality of rules, and a plurality of name lists of rules, and  53PATENT APPLICATION ATTORNEY DOCKET NO.: 37202/807001; 1811488US 
accessing at least one of a plurality of surfaces within the data structure, wherein each of the plurality of surfaces comprises a distinct configuration for the first template, the first template renderable on a graphical user interface of a remote user device, wherein: 

retrieving a second surface, of the plurality of surfaces in the data structure, using an indexing scheme that correlates a state of a section of the first template to the plurality of conditions, the plurality of rules, and the plurality of name lists of rules.
Stolte discloses:
wherein accessing further comprises: accessing a data structure comprising a plurality of conditions, a plurality of rules, and a plurality of name lists of rules (Stolte, para [0183], accesses data cube), and  53PATENT APPLICATION ATTORNEY DOCKET NO.: 37202/807001; 1811488US 
accessing at least one of a plurality of surfaces within the data structure, wherein each of the plurality of surfaces comprises a distinct configuration for the first template, the first template renderable on a graphical user interface of a remote user device (Stolte, para [0183], relational database stored as a cube. Each axis corresponds to a dimension in a relational schema and cosists of corresponding values), wherein: 
the first template comprises a first surface of the plurality of surfaces, each surface comprises at least one configuration, each configuration comprises at least one rule, and each rule comprises at least one name list of rules (Stolte, para [0183]. an axis corresponding to states would have fifty values, one for each state. Examiner interpretation: information stored within a cube/array structure would be indexed based on memory location); and 
retrieving a second surface, of the plurality of surfaces in the data structure, using an indexing scheme that correlates a state of a section of the first template to the plurality of conditions, the plurality of rules, and the plurality of name lists of rules (Stolte, para [0102], user can select a second set of data to view based on the data structure dimension).


Regarding claim 16, Hanson in view of Stolte discloses the method of claim 15.  Hanson additionally discloses wherein the second surface is useable by an external rendering engine to render a form from the first template (Stolte, para [0102], user can select a second set of data to view based on the data structure dimension).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Regarding claim 17, Hanson in view of Stolte discloses the method of claim 15.  Hanson additionally discloses further comprising: rendering a second template on the graphical user interface of the remote user device by rendering the second surface (Hanson, para [0067], displays modified template with all new filed added to the grid (template)).

Regarding claim 18, Hanson in view of Stolte discloses the method of claim 15.  Stolte further modified Hanson with wherein the indexing scheme comprises: at least one hierarchical tree of conditions for each of the plurality of surfaces; at least one rule for each node of the hierarchical tree of 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing hierarchical data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Regarding claim 19, Hanson in view of Stolte discloses the method of claim 15.  Stolte further modified Hanson with wherein the indexing scheme further comprises: a plurality of index values that relate each of the plurality of surfaces to corresponding conditions, corresponding rules, and corresponding name lists for a given surface (Stolte, para [0183], an axis corresponding to states would have fifty values, one for each state. Examiner interpretation: information stored within a cube/array structure would be indexed based on memory location; Stolte, para [0101], an ordered list of the dimension's levels is placed below each dimension).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing hierarchical data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

claim 20, Hanson in view of Stolte discloses the method of claim 19. Stolte further modifies Hanson with wherein the first template comprises a plurality of sections, and wherein receiving the instruction comprises receiving the instruction to change a first section of the first template (Stolte, para [0102], user can select a second set of data to view based on the data structure dimension), and wherein the method further comprises: 
receiving a second request for a second modification to the first template rendered on a second graphical user interface of a second remote user device, wherein the second modification is to a second section different than the first section (Stolte, para [0109], in addition to the specific data within the query, user can select the order in which the data is presented ); 
retrieving a second surface, of the plurality of surfaces in the data structure, using an indexing scheme that correlates a state of a section of the first template to the plurality of conditions, the plurality of rules, and the plurality of name lists of rules (Stolte, para [0110], retrieves data based on query); 
changing the first section of the first template by applying the second surface to the first section of the first template, wherein an updated section is created; and rendering the first template on a graphical user interface using the updated section (Stolte, para [0111], displays information that was specified in a series of panes within a plurality of rows and columns).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information within a graphical template to include accessing hierarchical data within a cube data structure based on the teachings of Stolte.  The motivation for doing so would have been to create a system that makes it easier to query a database (Stolte, para [0182]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178